COURT OF APPEALS OF VIRGINIA


Present: Judges Bumgardner, Humphreys and Agee
Argued at Salem, Virginia


NEWTON BROWN TOWNSEND
                                         MEMORANDUM OPINION * BY
v.   Record No. 1083-00-3                 JUDGE G. STEVEN AGEE
                                              APRIL 3, 2001
COMMONWEALTH OF VIRGINIA


          FROM THE CIRCUIT COURT OF THE CITY OF STAUNTON
                  Humes J. Franklin, Jr., Judge

          James M. Dungan, Senior Assistant Public
          Defender (Office of the Public Defender, on
          brief), for appellant.

          John H. McLees, Jr., Senior Assistant
          Attorney General (Mark L. Earley, Attorney
          General, on brief), for appellee.


     Newton Brown Townsend was tried and convicted of a felony

in a bench trial in the Circuit Court of the City of Staunton

for driving after having been declared a habitual offender in a

manner that endangered the life, limb or property of another in

violation of Code § 46.2-357.   Prior to trial, Townsend moved to

dismiss the charge on the ground that to try him on the charge

would violate the Equal Protection Clause of the Fourteenth

Amendment of the United States Constitution.   At trial, the

court heard argument on the constitutional issue, and

subsequently denied the motion.   Townsend was then convicted and

     * Pursuant to Code § 17.1-413, this opinion is not
designated for publication.
sentenced to incarceration for one year.      From that judgment,

Townsend now appeals averring the trial court erred in denying

his motion to dismiss.   For the following reasons, we disagree

and affirm his conviction.

                                  I.

     The evidence at trial, the details of which are immaterial

to this appeal, established that on July 14, 1999, Townsend,

while driving a motor vehicle, collided with another automobile

and left the scene of the accident prior to the arrival of

police.   At the time of the accident, Townsend was a habitual

offender by virtue of an adjudication of that status in 1995,

which was followed in 1996 with a conviction for driving as a

habitual offender.

                                  II.

     In 1999 the Virginia General Assembly repealed Code

§§ 46.2-351 through 46.2-355 which governed the civil

declaration of habitual offenders.       Townsend contends that the

repeal of these laws creates classifications of (1) drivers

whose third predicate offenses under former Code § 46.2-351 et

seq. were committed before the repeal of these laws, and thus

led to their being declared habitual offenders and subject to

the penalties of Code § 46.2-357, and (2) those whose third

predicate offenses occurred after that repeal, and who are not

similarly declared habitual offenders and, therefore, not

subject to the same penalties.    Townsend further contends that

                                 - 2 -
because the penalty for driving after being declared a habitual

offender involves loss of freedom, and personal freedom is a

fundamental right, the classification scheme created by the

legislature must be subjected to strict judicial scrutiny to

determine whether it in fact violates equal protection

principles.    We, however, find that minimal judicial scrutiny

applies.   Under such an analysis any classification disparity,

if any exists, does not violate the equal protection clause.

     "[W]hen . . . [a statutory] classification 'involves a

fundamental constitutional right, a suspect classification (such

as race or national origin), or the characteristics of alienage,

sex or legitimacy, [it is] subject to close judicial scrutiny.'"

Commonwealth v. Ramey, 19 Va. App. 300, 302, 450 S.E.2d 775, 776

(1994) (quoting Salama v. Commonwealth, 8 Va. App. 320, 322-23,

380 S.E.2d 433, 435 (1989)).   Where, as here, classification

does not involve such factors, all that is required is minimum

rationality.    See McIntosh v. Commonwealth, 213 Va. 330, 191
S.E.2d 791 (1972); Salama, 8 Va. App. 320, 380 S.E.2d 433.

Under minimum rationality, "classifications will survive an

equal protection challenge if they bear a 'reasonable' relation

to a 'legitimate' governmental objective."    Salama, 8 Va. App.

at 323, 380 S.E.2d at 434-35 (citation omitted).

     Here, the General Assembly's 1999 actions were not to

abolish the existing habitual offender status, but rather to

abolish future civil declaration of that status.

                                - 3 -
     Under the new process, the law provides for virtually the

same indefinite revocation of driving privileges by the

convicting courts for most of the same offenses which would,

before the repeals to the Habitual Offender Act, have served as

the final requirement before civil habitual offender proceedings

could be instituted.   Code §§ 18.2-36.1, 18.2-54 and 18.2-271

provide for penalties for driving during such periods of

revocation which are comparable to the penalties faced by

Townsend and others prosecuted under Code § 46.2-357.

     The new process therefore allows the courts to more swiftly

recognize new habitual offenders and punish them accordingly,

while also punishing those who continue to violate the motor

vehicle laws of the Commonwealth after previously being declared

habitual offenders under the old process.   The classifications

reasonably promote judicial economy and safe roads.

     As judicial economy and efficiency promoting traffic safety

are legitimate goals of the Commonwealth, the classifications

created are reasonable.

          If the classification has some "reasonable
          basis," it does not offend the Constitution
          simply because the classification "is not
          with mathematical nicety or because in
          practice it results in some inequality."
          "The problems of government are practical
          ones and may justify, if they do not
          require, rough accommodations -- illogical,
          it may be, and unscientific." "A statutory
          discrimination will not be set aside if any
          state of facts reasonably may be conceived
          to justify it."


                               - 4 -
Dandridge v. Williams, 397 U.S. 471, 485 (1970) (citations

omitted).    We therefore find there is no equal protection

violation.

     Accordingly, the trial court's denial of the motion to

dismiss was correct, and we affirm Townsend's conviction.

                                                    Affirmed.




                                - 5 -